                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TERRENCE S. STEWART,            :               CIVIL ACTION NO. 1:18-CV-2372
                                :
               Plaintiff        :               (Chief Judge Conner)
                                :
          v.                    :
                                :
ROBERT H. STEWART, JR.; KARYL :
STEWART GILBERT, a/k/a KARYL L. :
GILBERT; and GARY A. STEWART,   :
                                :
               Defendants       :

                                        ORDER

      AND NOW, this 7th day of January, 2020, upon consideration of the parties’

telephonic notice of settlement, and in light of plaintiff’s request (Doc. 25) for a

“sixty day order,” which this court construes as a motion for voluntary dismissal

under Federal Rule of Civil Procedure 41(a)(2), it is hereby ORDERED that:

      1.     Plaintiff’s motion (Doc. 25) for voluntary dismissal is GRANTED.

      2.     The above-captioned action is DISMISSED without costs and without
             prejudice to the right of either party, upon good cause shown, to
             reinstate the action within 60 days of the date of this order if the
             parties’ settlement is not consummated.

      3.     The Clerk of Court is directed to CLOSE this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
